DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-20 in the reply filed on 17 February 2021 is acknowledged.
Claims 21-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 February 2021.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection points” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “connection point” is indefinite as to what is being claimed. The instant specification uses the term in [0017], [0093], and [0120]-[0121] yet does not define exactly what it is. [0017] and [0093] merely recites that the tiles have connection points and that interconnect features are formed to electrically couple to the connection points. [0120] recites vertical structures allow connection of die pads to connection points and [0121] recites columns 
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al (US 2017/0145584 A1) in view of Cohen et al (US 2005/0223543 A1) OR in the alternative Cohen in view of Wirth.
As to claim 1, Wirth discloses an electrochemical additive manufacturing method (note citation to reference numbers is consisted throughout Wirth and can be seen in Figs 1-3 with respect to the apparatus), comprising:
	Placing a plate with a seed layer in contact with an electrolyte solution ([0034] where the cathode is the as claimed plate, [0043] “conductive material” is interpreted as a seed layer,)
	placing a surface of a cathode into an electrolyte solution, wherein an object to be manufactured is constructed by electrochemically depositing material onto the cathode (cathode 26 in chamber 14 [0034]);
	placing an anode array in contact with the electrolyte solution, wherein the anode array comprises a plurality of deposition anodes (#10 [0038]); and
		each deposition anode of the plurality of deposition anodes is configured to provide current that flows from the deposition anode to the cathode through the electrolyte solution, resulting in deposition of the material onto the cathode ([0040]-[0041],[0052] among other passages).
	Cohen discloses using additive manufacturing processes to former interconnect elements and traces where the plate comprises a seed layer ([0036]-[0044], equivalent to the 

	Cohen fails to explicitly disclose placing an anode array in contact with said electrolyte solution, wherein said anode array comprises a plurality of deposition anodes; and each deposition anode of said plurality of deposition anodes is configured to independently provide current that flows from said power supply through said deposition anode to said plate through said electrolyte solution, resulting in deposition of material onto said plate.
	Wirth fails to explicitly disclose a plate comprising one or more tiles, each tile of said one or more tiles comprising one or more connection points and manufacturing one or more interconnection features, each electrically coupled to a corresponding connection point of said one or more connection points of said each tile, wherein said manufacturing said one or more interconnection features comprises controlling an amount of said current that flows from said each deposition anode to deposit said material onto said plate to form said one or more interconnection features.

	ALTERNATIVELY, it would have been obvious to one of ordinary skill in the art to have used the Strero-electrochemical deposition apparatus with an anode array with a plurality of deposition anodes as taught by Wirth to perform and form the structure of Cohen because it amounts to an obvious exchange of one additive manufacturing process for another to provide a predictable result of forming a plurality of layers in a particular structure (See MPEP 2144.07 and 2143 B) with the benefit of being able to quickly and cheaply produce metal systems with few moving parts and no expensive optical or vacuum components with good microstructural properties capable or forming three dimensional geometries quickly and higher quality (Wirth [0009]) which forms each layer in a slides (Wirth [0032]).
	
As to claims 2 and 3, Cohen further discloses wherein the interconnect features are wafer bumps or pillars (Fig. 5 #s 114 which further discloses bumps at the end of the interconnect – [0081], [0088], [0112] and caps 134 may be considered bumps as well – See Fig. 13M).

As to claim 4, Wirth further discloses aid aligning said plate and said anode array comprises using one or more sensors to determine a three-dimensional position and a three-dimensional orientation of said plate relative to said anode array ([0044]); and, using one or more 

As to claim 5, Cohen further discloses further comprising removing portions of said conductive seed layer not covered by said one or more interconnection features. (Fig. 5C removal of portions 110) [0075]).

As to claim 6, the limitation “further comprising controlling said amount of said current that flows from said each deposition anode to increase a thickness of said conductive seed layer in one or more regions of said plate” is inherently performed via any electrodeposition process since controlling is generically drawn towards the amount of current, which under the broadest reasonable interpretation may be a singular current over time, since as the deposition progresses, the thickness on the layer inherently increases on the entirety of the plate, reading on “one o r more regions”.
As to claims 7, Cohen further discloses wherein one or more of said one or more interconnection features comprise portions that are not substantially perpendicular to said plate. (See Fig. 5G).
As to claim 8, the limitation “comprisingPage 3 of 9Appl. No. 17/112,909Amdt. dated 2/15/2021Reply to Restriction Office Action of 02/11/2021 successively activating horizontally offset anodes of said plurality of deposition anodes to construct said portions that are not substantially perpendicular to said plate.” Would necessarily be met via constructing different patterns as the layers are forms when using the apparatus of Wirth in forming plural layers which have horizontal offsets between layers. See for examples Figs. 9A/11A and [0053].
As to claim 9, Cohen further comprises constructing vertical portions of said one or more of said one or more interconnection features that are substantially perpendicular to said plate; depositing an inert material onto said plate between said vertical portions; and, activating said horizontally offset anodes after said depositing said inert material (embodiment Fig. 7F).

As to claims 10 and 11, Cohen further discloses wherein said material comprises a first material and a second material; and, said deposit said material onto said plate to form said one or more interconnection features comprises deposit said first material onto said plate; and deposit said second material on top of said first material, wherein the first material can be copper and the second can be silver ([0080] sacrificial/structural material, [0140], [0070]).

As to claim 12, the limitations “comprises two or more tiles; and, said manufacturing said one or more interconnection features further comprises Page 4 of 9Appl. No. 17/112,909 Amdt. dated 2/15/2021 Reply to Restriction Office Action of 02/11/2021 using one or more actuators to position said anode array proximal to each tile of said two or more tiles to manufacture interconnection features associated with said each tile.” is prima facie obvious to provide duplicate parts of workpieces and provide the expected result of making plural tiles with interconnects. See MPEP 2144.0 VI B.

As to claim 13, Wirth discloses obtaining a build plan that comprises a layer description of each layer of a plurality of layers of the object to be manufactured (Fig. 5 #500), 
		wherein the layer description comprises 
			a target map comprising a desired presence or absence of the material at a plurality of locations within an associated layer (Fig. 5 #501 “layer slice”); and

	manufacturing each layer of the plurality of layers, wherein manufacturing a layer of the plurality of layers comprises 
		setting or confirming a position of the cathode relative to the anode array to begin the manufacturing of the layer (Fig. 5 #506);
		transmitting control signals to the anode array based on the layer description of the layer (Fig. 5 #508);
		measuring one or more feedback signals across the anode array (Fig. 5 #509/511/513);
		analyzing the one or more feedback signals to produce a deposition analysis that comprises an extent to which deposition has progressed at the plurality of locations within the layer (Fig. 5 #511));
		determining whether deposition of the layer is complete based on the deposition analysis (Fig. 5 #512);
	when deposition of the layer is not complete, determining whether to modify one or more of the one or more process parameter values associated with the layer (Fig. 5 #510); and,
	when deposition of the layer is complete and when a subsequent layer of the plurality of layers has not been manufactured, manufacturing the subsequent layer (Fig. 5 line from 512 to 504).
As to claim 14, Wirth further discloses wherein the one or more feedback signals comprise a map of current across the anode array ([0082] where monitoring the current of active 

As to claim 15, the steps of “calculating” are in actuality mental steps which may be performed in any discernable manner, such as counting. Further, the number of pixels may even be interpreted as a singular “pixel” for the entire structure and thus reads of “a number” as recited.
	Thus, the claims do not further limit the instant claim language insomuch as they are necessarily met through the evaluation if a layer is complete. See MPEP 2112.02.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Cohen, OR Cohen in view of Wirth as applied to claim 13 above, and further in view of Wilson et al (US 2005/0183959 A1)
As to claim 16, Wirth in view of Cohen, OR Cohen in view of Wirth fail to explicitly disclose wherein calculating the map of desired current output from each deposition anode comprises applying one or more transformations to the target map associated with the layer.
	Wilson discloses wherein applying one or more transformations to the current map associated with the layer ([0040]) to transform baseline currents to new currents to account for see layer variation.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a transformation of the currents as taught by Wilson in the current map of Wirth in view of Cohen, OR Cohen in view of Wirth in order to take into account seed layer variations.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Cohen, OR Cohen in view of Wirth as applied to claim 13 above, and further in view of Cohen (US 2001/0014409 A1 herein referred to as Cohen ‘409).
As to claims 17 and 18, Wirth in view of Cohen, OR Cohen in view of Wirth fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one or more of the anode array and the electrolyte solution wherein the one or more maintenance actions comprise replacing material onto one or more deposition anodes that have eroded.
	Cohen ‘409 discloses redressing of anodes which have been eroded ([0072]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the redressing method to of Cohen ‘409 in the method of Wirth in view of Cohen, OR Cohen in view of Wirth in order to plate metal back onto anodes which have been eroded.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Cohen, OR Cohen in view of Wirth, as applied to claim 13 above, and further in view of Van Den Bossche et al (US 2011/0210005 A1).
As to claims 17 and 19, Wirth in view of Cohen, OR Cohen in view of Wirth fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one or more of the anode array and the electrolyte solution wherein the one or more maintenance actions comprise activating one or more deposition anodes onto which a film has formed to cause removal of the film.
	Van Den Bossche discloses activating one or more deposition anodes onto which a film has formed to cause removal of the film. ([0121]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the activating method of Van Den Dossche in the method of Wirth in view of Cohen, OR Cohen in view of Wirth in order to clean the electrodes.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth in view of Cohen, OR Cohen in view of Wirth as applied to claim 13 above, and further in view of Cohen et al (US 2005/0176238 A1 herein referred to as Cohen ‘238).
As to claims 17 and 20, Wirth in view of Cohen, OR Cohen in view of Wirth fail to explicitly disclose performing one or more maintenance actions to maintain the condition of one or more of the anode array and the electrolyte solution wherein the one or more maintenance actions comprise removal of bubbles from the electrolyte solution.
	Cohen ‘238 discloses removal of bubbles from the electrolyte solution. ([0536] deassing).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795